Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-21 have been presented for examination.
Claims 1-2,4-14,16-21 have been presented for examination.
Claims 3,15 have been cancelled.
Claims 1-2,4-14,16-21 have been rejected.
Claims 1,10,11, and 13 have been amended.
The amendment has been considered and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-14, 16-21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Star United States Patent Application Publication.
In regard to claims 1, 10, 11, 13
S discloses a computer-implemented method of diagnosing a computing device, the method comprising: Causing the computing device to boot and operate in a normal mode, wherein the normal mode is an operational mode other than a safe mode; while operating in the normal mode, launching a diagnostic application installed in the computing device; after the launching the diagnostic application, causing the computing device, by the diagnostic application installed in the computing device, to operate according the safe mode; Verifying, by the diagnostic application that, other than the diagnostic application, the only code executed in the computing device is code of an operating system selectively executing one or more tests on the computing device while operating in the safe mode; recording a result of executing a test; and performing an action based on the result. (Figure 4) & (Figure 7) (Paragraphs 41 and 42)
In regard to claims 2, 14
S discloses the method of claim 1, wherein the safe mode includes executing only a portion of an operating system and the diagnostic application. (Figure 4; Item 406)
In regard to claims 4, 16
S discloses the method of claim 1, comprising recording results of tests executed under normal mode and selecting to execute tests under safe mode based on the recorded results. (Figure 7; Item 702 “the start”)
In regard to claims 5, 17
S discloses the method of claim 1, comprising selectively executing an application and identifying a problem caused by the application. (Paragraph 14; “Failing to respond to host read commands”)
In regard to claims 6, 18
S discloses the method of claim 1, wherein a test includes executing an application and selectively validating performance of one or more resources while the application is executing and after the application has terminated. (Paragraph 27)
In regard to claims 7, 19
S discloses the method of claim 1, wherein the diagnostic application is stored ina memory of the computing device by one of: a manufacturer of the computing device and downloading by an operator. (Paragraph 27)
In regard to claims 8, 20 S discloses the method of claim 1, wherein a test includes executing an application selected based on a rule related to a category of applications. (Paragraph 35)
In regard to claims 9, 21
S discloses the method of claim 1, wherein a test includes executing an application selected based on a set of applications for which execution failed under normal mode. (Paragraph 36)
In regard to claim 12
S discloses the system of claim 11, wherein the external computing unit is one of: a remote server and a directly connected computer and wherein the external computing unit is configured to: cause the computing device to restart into a selected operational mode; and cause a diagnostic application installed in the computing device to:
selectively execute one or more tests, record a result of executing a test, and perform an action based on the result. (Paragraph 15 & Figure 4)

Response to Applicant Remarks and Arguments
Applicant remarks and argument received 7/8/2022 have been fully considered and are not persuasive.
In regard the argument which states;
“Star teaches "entering" safe mode. In contrast, claim 1 requires "restarting the computing device." Star makes no mention of "restarting" the storage device. Star also does not disclose "validating that the computer device is operating in safe mode" as required by claim 1. Star also does not disclose "repeating execution of the one or more tests on the computing device while operating in the safe mode." Claim 1.”
Examiner respectfully disagrees.
Examiner states according to steps 408 and 410 of Figure 4 that when safe mode boot loader is returned to the host, the host boots using safe mode boot loader that is a restart because the start was using the regular boot that was malfunctioning, and in order to fix the malfunction the safe mode has to be entered according to Star.
Argument is not correct.
In regard the second part of the argument which pertains to there is no disclosure of validation not repeating execution of the one or more tests on the computing device while operating in the safe mode. 
Examiner respectfully again disagrees, and refers respectfully Applicant to the following; “The use of safe mode may enable recovery operations or debugging to occur regarding the malfunction. In particular, many recovery or diagnostic testing operations require the host to be operational which is not the case if the malfunction prevents booting. Exemplary debugging processes
that may be performed when in safe mode (that would otherwise be unavailable due to the malfunction) include: 1) reading different host or device (firmware) logs; 2) testing the OS image for file corruptions by reading the entire media; 3) sending diagnostic commands to device; 4) performing host based firmware download or field-firmware-upgrade; and/or 5) operating tools such as a memory analysis tool. The firmware download may even allow running a fully operational OS. The boot loader may download all the necessary OS files from an alternative communication channel ( e.g. USB, WiFi, SecureDisk cards, etc.) and run the OS. In this case, the boot loader may only require a minimal driver that will allow setup and running the chosen communication channel for this purpose.
These steps are nothing but repetitive execution until the problem is solved. Argument is not correct.
As to the validation step 410 is the validation because the Host boots using the safe mode. Argument is not correct.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner